                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

INDIANA FARMERS MUTUAL
INSURANCE COMPANY,

         Plaintiff,

v.                                                                 Case No: 8:19-cv-61-T-36CPT

ANTONIO ORDONEZ HERNANDEZ,

      Defendant.
___________________________________/

                                            ORDER

         This matter comes before the Court on Plaintiff’s Motion for Default (Doc. 17). The

Motion for Default does not contain a memorandum of legal authority to support Plaintiff’s

request. Pursuant to Local Rule 3.01(a), a moving party must “include a concise statement of the

precise relief requested, a statement of the basis for the request, and a memorandum of legal

authority in support of the request, all of which the movant shall include in a single document not

more than twenty-five (25) pages.” Because Plaintiff’s Motion for Default does not comply with

the Local Rules, it is denied without prejudice to filing a motion that complies with the Local

Rules.

         Accordingly, it is ORDERED:

         1.      Plaintiff’s Motion for Default (Doc. 17) is DENIED without prejudice.

         DONE AND ORDERED in Tampa, Florida on June 17, 2019.
Copies to:
Counsel of Record and Unrepresented Parties, if any




                                              2
